Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-16-2006

Padilla v. Beard
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2900




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Padilla v. Beard" (2006). 2006 Decisions. Paper 187.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/187


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-18 (October 2006)                                       NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                    NO. 06-2900
                                 ________________

                              GEORGE A. PADILLA,

                                          Appellant
                                          v.

                     JEFFREY BEARD, Secretary Department
                      of Corrections; Superintendent ROBERT
                     SHANNON, SCI Frackville; Unit Manager
                          MS. MIRANDA, SCI Frackville
                    ____________________________________

                  On Appeal From the United States District Court
                      For the Middle District of Pennsylvania
                           (D.C. Civ. No. 06-cv-00478 )
                    District Judge: Honorable Sylvia H. Rambo
                   _____________________________________

         Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                 October 13, 2006

         Before: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges.
.

                            (Filed : November 16, 2006 )


                            _______________________

                                    OPINION
                            _______________________

PER CURIAM

     Appellant, George Padilla, proceeding pro se, appeals the District Court’s order
dismissing his civil rights complaint for failure to state a claim upon which relief may be

granted pursuant to 28 U.S.C. § 1915A(b)(1). Riley appeals. For the reasons that follow,

we will dismiss this appeal pursuant to 28 U.S.C. §1915(e)(2)(B).

       Padilla alleges that defendants are responsible for instituting and enforcing a

policy known as the “H-Code.” Padilla alleges that, as a result of the H-Code, his status

was changed to a more restrictive custody level that made him ineligible to participate in

prison and employment programs and ineligible to make phone calls.1 Padilla asserts that

this change violated his right under the Eighth Amendment to freedom from cruel and

unusual punishment. He also asserts that the application of the H-Code without written

notice of the policy violated his right under the Fourteenth Amendment to due process.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Because

Padilla has been granted in forma pauperis status pursuant to 28 U.S.C. § 1915, we

review this appeal for possible dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B). An

appeal may be dismissed if it has no arguable basis in law or fact. Neitzke v. Williams,

490 U.S. 319, 325 (1989). The District Court concluded that Padilla failed to state a

claim on which relief may be granted. For such a dismissal to be warranted, it must be

clear as a matter of law that “‘no relief could be granted under any set of facts that could



   1
      The record indicates that Padilla was identified as an escape risk through available
information and a unanimous vote sheet. Because Padilla was identified as an escape
risk, he was classified as H-Code status, which restricted certain privileges. Appellant’s
Complaint at Exhibit A. Padilla does not allege that the H-Code status resulted in his
placement into administrative or disciplinary segregation.
                                              2
be proved consistent with the allegations.’” Id. at 327 (quoting Hishon v. King &

Spalding, 467 U.S. 69, 73, 104 S. Ct. 2229, 2232, 81 L. Ed. 2d 59 (1984)). In making

such an evaluation, the District Court must accept as true all of the factual allegations set

forth in the complaint and all reasonable inferences that can be drawn from them. Nami

v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996).

       In order for prison conditions to violate the Eighth Amendment, the conditions

“must...involve the wanton and unnecessary infliction of pain, [or] be grossly

disproportionate to the severity of the crime warranting imprisonment.” Peterkin v.

Jeffes, 855 F.2d 1021, 1023 (3d Cir. 1988) (quoting Rhodes v. Chapman, 452 U.S. 337,

347 (1981)). A prisoner alleging a violation of the Eighth Amendment must demonstrate

both (i) an objectively serious deprivation and (ii) deliberate indifference by the prison

official defendant in effecting the deprivation. See Wilson v. Seiter, 501 U.S. 294, 298-

99 (1991); Griffin v. Vaughn, 112 F.3d 703, 709 (3d Cir. 1997). “It is clear that a

prisoner’s claim under the Eighth Amendment must establish more egregious conduct

than that adequate to support a tort at common law.” Williams v. Mussomelli, 722 F.2d

1130, 1134 (3d Cir. 1983). The loss of privileges asserted of by Padilla is clearly

insufficient to rise to this level. See Inmates of Occoquan v. Barry, 844 F.2d 828, 836

(D.C. Cir. 1988) (“[C]ertain “deprivations,” such as limited work and educational

opportunities, do not even fall within the broad compass of “punishments” within the

meaning of the Constitution.”).

       Padilla next asserts that application of the H-Code policy without written notice

                                              3
violated his right to due process. To succeed on a due process claim, Padilla must first

demonstrate that he was deprived of a liberty interest. Fraise v. Terhune, 283 F.3d 506,

522 (3d Cir. 2002). Liberty interests may arise from the Due Process Clause or from a

state-created entitlement. Id. The Due Process Clause does not subject an inmate’s

treatment by prison authorities to judicial oversight as long as the degree of confinement

or conditions to which the inmate is subjected are within the sentence imposed and do not

otherwise violate the Constitution. Id. (citing Hewitt v. Helms, 459 U.S. 460, 468

(1983)). Restriction from employment and prison programs are among the conditions of

confinement that Padilla should reasonably anticipate during his incarceration; thus,

application of the H-Code policy does implicate a liberty interest protected by the Due

Process Clause. See James v. Quinlan 866 F.2d 627, 629 (3d. Cir. 1989); Torres v.

Fauver, 292 F.3d 141, 150 (3d Cir. 2002).

       Under certain circumstances, states may create liberty interests that are protected

by the Due Process Clause. Sandin v. Conner, 515 U.S. 472, 484 (1995). “But these

interests will be generally limited to freedom from restraint which, while not exceeding

the sentence in such an unexpected manner as to give rise to protection by the Due

Process Clause of its own force, nonetheless imposes atypical and significant hardship on

the inmate in relation to the ordinary incidents of prison life.” Id.

       Padilla asserts that he suffered an atypical and significant hardship when he was

given H-Code status without written notification of the policy. “[I]ncarceration brings

about the necessary withdrawal or limitation of many privileges and rights....” Sandin

                                              4
515 U.S. at 485 (quoting Jones v. North Carolina Prisoners’ Labor Union, Inc., 433 U.S.

119, 125 (1977)). In Griffin v. Vaughn, 112 F.3d 703, 708 (3d Cir. 1997), we held that

administrative custody a for period as long as fifteen months is not an atypical and

significant hardship. The conditions placed on prisoners in administrative segregation are

far more restrictive than the conditions resulting from Padilla’s H-Code classification.

See Griffin, 112 F.3d 706-707. Accordingly, Padilla’s change in custody classification is

not an atypical or a significant hardship that would deprive him of a liberty interest.

       For the foregoing reasons, we conclude that Padilla’s appeal has no arguable basis

in law. Accordingly, it will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).




                                              5